On Motion this day being made by Mr. Ellery Council for the Plantiffs, praying that the bill Filed with the Register; might be read, Ordered and read accordingly as likewise the Defendants Answer  Mr. Ellery Council for the plantiffs prays that a Decree of this Court may be Granted; to have the Estate sold and pay the Legacy given to the Parish of St. Johns.
The prayer of the Church Wardens of St. Johns Parish is allowed of and It is Decreed by the Court that the Executors of the said Williams shall dispose of the said Lands (saving what was disposed of during the Testators life time) in Order to pay the Legacy left tó the Parish of St. Johns and other such Charitable Usses as are according to the Testators Will.
Intr.
J. Skene Register